DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant argues (pg. 14-15) that an “occupancy grid” of Englard cannot disclose both the “data structure” and the “first grid”, as they are disparate features. Claim 1 has been amended to recite that “the first grid overlays the data structure” and is therefore a separate feature from the data structure. The Applicant’s specification defines that the data structure identifies which portions of the environment are occupied based at least in part on the sensor data [0132,0137], and the first grid comprises one or more layers disposed at intervals along the route and defining a plurality of nodes associated with different locations in the environment [0132]. The Examiner points out that Englard teaches that [0133] the occupancy grid indicate which grid cells are currently occupied in a representation of an environment, which by definition of Applicant’s specification, teaches the data structure. Englard also teaches [0136-0137] the occupancy grid corresponds to an embodiment in which the physical area represented by the occupancy grid, and includes a number of objects, and areas associated with objects (path), including a road, dynamic objects, lane markings, etc. Englard also teaches [0117] that each pixel may be associated with a distance value that represent the angular location with respect to the LIDAR system, as well as [0093] within the occupancy grid, each “cell” may be associated with a particular class, which may indicate predicted object positions. While the occupancy grid of Englard are described as one feature, the occupancy grid performs the two disparate 
	Similarly, the response applies to argument regarding claim 7 (pg. 16-17). 
	
The applicant argues (pg. 15) that the occupancy grid of Englard does not disclose “layers” or “nodes” as amended claim 1 recites. As cited in the previous actions, the specification exemplifies that the grid may comprise regularly or irregularly spaced nodes in [0024]. The grid taught by Englard does teach a plurality of cells/pixels (nodes) that make up a grid [0133]. According to the drawings in Fig. 4, a “layer” is understood to be a line of nodes in a grid. The specification further exemplifies that [0024] layer may comprise nodes orthogonal to a portion of the route associated with the layer, and the nodes of the layer may lie laterally across the route. The spec further explains [0025] a layer may be associated with a characterization of the occupancy map that indicates a number, density, distribution, and/or the like of occupied nodes indicated by the occupancy map. Englard teaches the scan pattern that includes multiple points or pixels along a horizontal and vertical directions in Fig. 6 [0116], which represent a layer of nodes. Englard also teach [0093] indicating which cells/pixels are occupied in the grid within an overhead view of the vehicle, which is associated with a portion of the route. However, to further strength the support, the Examiner points out that Doria also teaches layers and nodes (Doria [0103-0104] the node data may indicate the location of thte roads and intersections as well as attributes of the roads and intersections; [Fig. 4] shows layers of voxels in an occupancy grid). 

Applicant argues (pg. 15) Englard does not disclose “determining, based at least in part on the route, a grid” as amended claim 1 recites. The occupancy grid of Englard “indicate[s] cells that are currently occupied in an environment” and does not appear to be “determined, based at least in part on 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Englard et al. (U.S Patent Publication No. 2019/0113918; hereinafter “Englard”) in view of Doria et al. (U.S Patent Publication No. 2019/0279049; hereinafter “Doria”). 

Regarding claim 1, Englard teaches a method comprising:
 receiving a route associated with a start position and an end position in an environment (Englard [0160] a continuous path can be generated between a starting point and a destination point); 
receiving sensor data from a sensor (Englard [0011] the vehicle includes a sensor system); 
determining, based at least in part on the sensor data, a data structure indicating whether space in the environment is occupied or unoccupied (Englard [0205] the observed occupancy grid may indicate cells that are currently occupied in an environment the autonomous vehicle is moving in); 
determining, based at least in part on the route, a first grid comprising one or more layers disposed at intervals along the route and defining a plurality of nodes associated with different locations 
determining a subset of nodes based at least in part on the data structure (Englard [0205] data structure indicates whether a space in an environment is occupied or not. The observed occupancy grid may indicate cells that are currently occupied in an environment the autonomous vehicle is moving in); 
determining, based at least in part on the subset of nodes a cost plot (Englard [0215] a grid path is generated based on the cost maps and using a various planners, including a sampling based planner, wherein the samples are equivalent to a subset of nodes), and a set of potential motions (Englard [0145]) , a path between the start position and at least one of the end position or an end layer (Englard [0160] a continuous path can be generated between a starting point and a destination point), the cost plot comprising a set of values indicative of costs to move from a range of positions and orientations to a desired position and orientations (Englard [0152-153] the cost map generates cost maps, which may specify numerical values representing a “cost” of the vehicle occupying certain positions at a given time. Occupying a certain position could be understood as the vehicle is being put in different position and orientations); and 
controlling an autonomous vehicle based at least in part on the path (Englard [0094] the route information (path), instructions, and signals are given for the vehicle to reach the destination).  
While Englard’s occupancy grid does teach the features of the first grid and data structure, Englard does not disparate features to teach them individually, specifically wherein the first grid overlays the data structure.
However, in the same field of endeavor, Doria does teach wherein the first grid overlays the data structure (Doria [Fig. 4] illustrates a single layer of an occupancy grid in a horizontal plane, wherein [0038] an “occupied” voxel contains data indicative of an object at the 3D space represented by that voxel, and the device then determines which of the occupied voxels are closest to the road way. The 
determining, based at least in part on the route, a first grid comprising one or more layers disposed at intervals along the route and defining a plurality of nodes associated with different locations in the environment (Doria [0103-0104] the node data may indicate the location of the roads and intersections as well as attributes of the roads and intersections; [Fig. 4] shows layers of voxels in an occupancy grid, wherein [0045] voxels may include coordinate points of the position of the grid voxel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Englard’s route generating system with occupancy grid by having the first grid overlay the data structure and have different layers and nodes, as taught by Doria, for the purpose of obtaining greater accuracy in localization techniques that match a location to a map or environment and improving this accuracy (Doria [0004]).

Claim 7 is rejected under the same rationale as claim 1. Englard further teaches determining, based at least in part on the route, a grid comprising one or more layers along the route, wherein an individual layer of the one or more layers is associated with a portion of the route and comprises a plurality of nodes (Englard [0093] each line of the occupancy grid may be a layer, wherein the grid indicates object positions within an overhead view of the vehicle’s autonomous, which is associated with a portion of the route. Within the occupancy grid has cells/pixels, which is a plurality of nodes); and
determining, based at least in part on a search for a set of connections between the sample nodes, a first path between at least one of the end position or an end layer associated with the end position and the start position, wherein the search is based at least in part on the data structure and a set of values associated with one or more motion primitives (Englard [0160] the position of the vehicle 

Claim 15 is rejected under the same rationale as claims 1 and 7.

Regarding claim 10, the combination of Englard and Doria teaches the system of claim 7, wherein selecting the sample nodes comprises at least one of: 
determining, as a sample layer, a first layer of the one or more layers based at least in part on: determining a difference between a first characterization of occupied space indicated by the data structure associated with the first layer and a second characterization of occupied space indicated by the data structure associated with a previous layer, and determining that the difference meets or exceeds a change threshold; or 73Attorney Docket No. 019-2916US 
Lee&Hayesdetermining one or more of the sample nodes from the first layer based at least in part on a sample rate (Englard [0133] in a selection of an area of an occupancy grid, a row of the cells (nodes) can be determined as a sample layer, wherein the rate at which the occupancy grid updates the frames is a sample rate. One or more sample nodes can be determined when the occupancy grid is represented over an area).

Claim 18 is rejected under the same rationale as claim 10. 

Regarding claim 2, the combination of Englard and Doria teaches the method of claim 1, wherein a potential motion of the set of potential motions is associated with a motion cost (Englard [0146] the action space represents potential actions/decisions by the motion planner, wherein [0153] 
determining, based at least in part on the motion cost, a connection between a first node and a second node of the subset of nodes, wherein the path comprises the connection (Englard [0160] the position of the vehicle may serve as a node for the trajectory/path determination, wherein, for example, the start point may be the first node, and the end point may be the second node, and the connection between the two nodes may be the trajectory or the path), and
determining, based at least in part on the second node and the cost plot, a first cost (Englard [0213] the cost map may represent a  deviation, wherein the deviation may correspond to a distance from the target location, and the cost may increase with distance from the target location).

	Regarding claim 3, the combination of Englard and Doria teaches the method of claim 1, wherein a potential motion of the set of potential motions is precomputed based at least in part on: 
generating a second grid comprising a plurality of cells, wherein a first cell of the plurality of cells represents a first pose of the autonomous vehicle and a second cell of the plurality of cells represents a second pose of the autonomous vehicle (Englard [0205] the observed occupancy grid may indicate cells that are currently occupied in an environment the autonomous vehicle is moving in (first pose), and the predicted occupancy grid may indicate cells that are expected to be occupied at future instances (second pose)); and 
determining a curve which, when followed by the autonomous vehicle from the first cell to the second cell, will cause the autonomous vehicle to align with the second pose (Englard [0164] the 

Regarding claim 4, the combination of Englard and Doria teaches the method of claim 1, wherein determining the subset of nodes based at least in part on the data structure comprises at least one of: 
determining, as a sample layer, a first layer of the one or more layers based at least in part on determining that a first number of nodes of the first layer associated with first occupied space of the data structure differs from a second number of nodes of a second layer previous to the first layer associated with second occupied space of the data structure; or 
determining, as sample nodes, one or more nodes of the first layer based at least in part on a sample rate (Englard [0133] the occupancy grid may cover an area that may vary depending on the resolution, which may include a particular number of cells over an area, wherein the cells in those selected area of the grid would be considered as sample nodes; [0133] the rate at which the occupancy grid updates the frames over time is a sample).   

Regarding claim 8, the combination of Englard and Doria teaches the system of claim 7, wherein the one or more motion primitives and the set of values are precomputed and the search comprises: 
determining, based at least in part on the set of values, at least one of a first sample node of a first sample layer or one or more sample nodes of one or more sample layers succeeding the first sample layer (Englard [0133] layer is defined to be a series of nodes organized in a structure, therefore, each row of the occupancy grid over a selection of an area (which is a sample of nodes) may be  (Englard [0213] the cost map may represent a  deviation, wherein the deviation may correspond to a distance from the target location, and the cost may increase with distance from the target location); 
determining that at least one of the first cost is less than a threshold cost or less than first costs associated with one or more other nodes of the one or more sample layers (Englard [0153] costs may be determined per cell based on the proximity of the cell to an object; [0155] within the cost map, different areas have a relatively low cost over the other areas); 
determining, based at least in part on the one or more motion primitives, the first sample node, the second sample node, and the data structure, that at least one motion primitive is collision-free and connects the first sample node to the second sample node (Englard [0055] a path is considered to be feasible if it is collision free, and/or the constraints, such as velocity, steering angle, or boundaries, are satisfied. The SDCA provides driving decisions within the ranges of allowed or disallowed parameters or actions, such as allowable/disallowable ranges of velocity and steering angle; [0158] the mapping and navigation signals specifies a particular route for the vehicle, and the SDCA processes the decisions); and 
determining a second cost associated with the at least one motion primitive and the first sample node (Englard [0153] the cost map provides numerical values that represent the cost of the vehicle occupying certain positions at a given time, in which the positions at a given time may represent reaching the next node from current position, or the final desired position. The second cost is defined to be cost associated with moving to the next node from the current position, or to the final desired position. When viewing the first sample node as the starting position of the location, the second cost is associated with the first sample node).

Claim 16 is rejected under the same rationale as claim 8. 


Regarding claim 9, the combination of Englard and Doria teaches the system of claim 8, wherein determining the second cost is based at least in part on at least one of: 
a third cost associated with at least one of a current position or a current pose of an autonomous vehicle (Englard [0156] the lanes corresponding to the vehicle’s current direction of travel can have a much lower cost than lanes corresponding to the opposite direction of travel. The second cost is associated with moving to the next node form current position and/or orientation of the vehicle, and the direction of travel is associated with the orientation of the vehicle); 
a fourth cost associated with a curvature of the at least one motion primitive; 
a fifth cost associated with a first distance from at least a portion of the at least one motion primitive to a portion of the occupancy map identified as being occupied; 
a sixth cost associated with a first difference between the at least one motion primitive and a second motion primitive of a previous connection in the first path; or 
a seventh cost associated with a second distance of the at least one motion primitive from a lane associated with at least one of the start position, the end position, or a target position.

Claim 17 is rejected under the same rationale as claim 9.



Claims 5, 6, 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Englard in view of Doria, further in view of Beijbom et al. (U.S Patent Publication No. 2020/0150235), further in view of Hong et al. (U.S Patent Publication No. 2020/0401148; hereinafter “Hong”). 

Regarding claim 5, the combination of Englard and Doria teaches method of claim 4, wherein:
 determining the path comprises a search (Englard [0096] the motion planner makes driving decisions based on prediction signals and mapping and navigation signals); 
the search is a first search, the sample layer is a first sample layer of a first set of sample layers, the sample nodes are first sample nodes (Englard [0133] layer is defined to be a series of nodes organized in a structure, therefore, each row of the occupancy grid over a selection of an area (which is a sample of nodes) may be considered as a sample layer), and 
the sample rate is a first sample rate (Englard [0133] the rate at which the occupancy grid updates the frames over time is a sample rate). 
Yet, the combination of Englard and Doria does not teach the method further comprises: determining that, within a threshold amount of time or a threshold number of iterations, 
the first search is unable to identify a feasible path;
determining at least one of a second set of sample layers or second sample nodes to increase a total number of sample nodes; and 
determining, based at least in part on a second search over the second sample nodes, a second path. 
However, in the same field of endeavor, Beijbom does teach the method further comprises: determining that, within a threshold amount of time or a threshold number of iterations (Beijbom [0132] the pillar processing module is performed a predetermined number of times),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Englard and Doria’s method of taking a sample layer at a first sample rate by setting a threshold amount of time or number of iteration and adjusting the number of sample nodes, as taught by Beijbom, for the purpose of navigating the vehicle in an environment upon object detection (Beijbom [0003]). 

Yet, the combination of Englard, Doria, and Beijbom does not teach the first search is unable to identify a feasible path; and
determining, based at least in part on a second search over the second sample nodes, a second path. 
However, in the same field of endeavor, Hong does teach wherein the first search is unable to identify a feasible path (Hong [0069] while the global route can identify obstacles along the path, the robot may deviate from the route due to obstacle avoidance, which means the path from the first search is not feasible); and
determining, based at least in part on a second search over the second sample nodes, a second path (Hong [0054 the local path is generated by determining a geometry for grid points and calculating the transition probability]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Englard’s method of path determination using sample players by performing a second search when a feasible path is unable to be identified, as taught by Hong, for the 

	Claim 11 is rejected under the same rationale as claim 5. Beijbom further continues to teach determining a first total cost associated with the first path (Beijbom [0103-0104] the cost can be found by associating a cost to each edge and finding the total cost by adding together the individual costs together). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Englard’s method of determining the path by determining the total cost associated with the path, as taught by Beijbom, for the efficiently detecting objects in an environment (Beijbom [0039]). 

Claim 19 is rejected under the same rationale as claim 11.

Regarding claim 12, the combination of Englard, Doria, Beijbom and Hong teaches the system of claim 11, wherein a feasible path is collision free and associated with a second cost that is less than a second cost threshold (Englard [0055] a path is considered to be feasible if it is collision free, and/or the constraints, such as velocity, steering angle, or boundaries, are satisfied. The SDCA provides driving decisions within the ranges of allowed or disallowed parameters or actions, such as allowable/disallowable ranges of velocity and steering angle; [0158] the mapping and navigation signals specifies a particular route for the vehicle, and the SDCA processes the decisions).  

claim 6, the combination of Englard and Doria teaches the method of claim 5, wherein the path is a first path and the search comprises: determining a set of paths form at least one of the end position or the end layer to the start position. 
Yet, the combination of Englard and Doria does not teach wherein the set of paths is less than all possible paths between the end position or the end layer and the start position;
determining that the set of paths comprises a first group of paths and a second group of paths based at least in part on determining that first distances between the first group of paths are less than a threshold distance and second distances between the second group of paths are less than the threshold distance, wherein the first group comprises the first path; and 
outputting the first path as a primary path and a second path from the second group as a contingent path.  
However, in the same field of endeavor, Beijbom does teach wherein the set of paths is less than all possible paths between the end position or the end layer and the start position (Beijbom [Fig. 10] a path can be determined between any start point and end point, where multiple nodes exist in between and can possibly be used to create segments of a path; [0103] the path with the most optimal cost is selected). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Englard and Doria’s method of route determination so that the set path is less than all possible paths between the start and end position, as taught by Beijbom, for the purpose of navigating in an environment autonomously and detecting objects in the surroundings (Beijbom [0003]). 
Yet, the combination of Beijbom does not teach determining that the set of paths comprises a first group of paths and a second group of paths based at least in part on determining that first distances between the first group of paths are less than a threshold distance and second distances between the 
outputting the first path as a primary path and a second path from the second group as a contingent path.  
However, in the same field of endeavor, Hong does teach determining that the set of paths comprises a first group of paths (Hong [0035] the path planner receives a global route that plans a path for the robot through the grid, while indicating any obstacles in the environment) and a second group of paths (Hong [0069] an actual route is determined and used for the robot to travel towards the destination while avoiding collisions), based at least in part on determining that first distances between the first group of paths are less than a threshold distance and second distances between the second group of paths are less than the threshold distance, wherein the first group comprises the first path (Hong [0036] the path planner identifies grid points having the smallest diffusion distance from the current location and plans a path for the robot to travel, wherein the path planner identifies the global route); and 
outputting the first path as a primary path and a second path from the second group as a contingent path (Hong [0035] the path planner receives a global route that plans a path for the robot through the grid, while indicating any obstacles in the environment (primary path); [0069] the local path that is traveled by the robot while avoiding collisions is the contingent path).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Englard and Doria’s method of route determination by determining that the paths comprise of first and second group, having a primary and a contingent path, as taught by Hong, for the purpose of navigating routes through the pre-defined route while ensuring the safety by adapting to change the routes as they see fit (Hong [0003]). 

Claims 13 and 20 is rejected under the same rationale as claim 6. 


Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Englard, in view of Doria, further in view of Beijbom et al. (U.S Patent Publication No. 2020/0150235). 

Regarding claim 14, the combination of Englard, Doria, Beijbom, and Hong teaches the system of claim 13. Beijbom further teaches wherein the operations further comprise identifying the first path as the primary path and the second path as the contingent path based at least in part on determining that at least one of: 
the first path is at least one of shorter than the second path or is associated with a lower change in curvature than the second path; 
the first path is associated with a first total cost that is less than first total costs of other paths of the first group; 
the second path is associated with a second total cost that is less than second total costs of other paths of the second group (Beijbom [103-104] each path has an associate cost that are affected by various factors, such as speed, distance, etc. The planning module chooses a path that is optimized for cost, for example, the path that has the least total cost); or
the first total cost is less than the second total cost. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Englard and Doria’s method of identifying the path by taking into consideration the total cost of the paths, as taught by Beijbom, for the purpose of reducing computational complexity and accelerating training and inference in the system (Beijbom [0040]). 

Claim 21 is rejected under the same rationale as claim 14. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665